This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.
 1
 2        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 3 JOHN LUJAN,

 4          Plaintiff-Appellant,

 5 v.                                                                                   NO. 32,631

 6   GENERAL MOTORS
 7   ACCEPTANCE CORPORATION, and
 8   its subsidiary MOTORS INSURANCE
 9   CORPORATION, NEW MEXICO MOTOR
10   COMPANY, INC., d/b/a LEXUS OF SANTA FE,
11   NEW MEXICO STATE POLICE OFFICER
12   WILLIAM HYOZ, NEW MEXICO STATE
13   POLICE PATROLMAN PENNY RYAN and
14   ANTHONY GUTIERREZ,

15          Defendants-Appellees.


16 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
17 Raymond Z. Ortiz, District Judge

18 John Lujan
19 Las Vegas, NM

20 Pro se Appellant

21 French & Associates, P.C.
22 Joel M. Young
23 Albuquerque, NM
 1 for Appellees Hayoz and Ryan



 2 Esquivel Law Firm, LLC
 3 Albuquerque, NM

 4 Rosales Law Group, P.C.
 5 David Ray Rosales
 6 Albuquerque, NM

 7 for Appellees General Motors Acceptance Corporation


 8                             MEMORANDUM OPINION

 9 GARCIA, Judge.

10   {1}   Appellant appeals from the district court’s order dismissing the second amended

11 complaint as to Appellees, Officers William Hayoz and Penny Ryan. [DS 4] Appellant

12 continues to argue that the district court erred in dismissing on grounds that Officers

13 Hayoz and Ryan were immune from suit. This Court’s first notice of proposed

14 disposition proposed to affirm the district court’s order. Appellee filed a memorandum

15 in support and Appellant filed a memorandum in opposition to the proposed

16 disposition. Not persuaded by Appellant’s arguments, we affirm the district court’s

17 order of dismissal.

18   {2}   This Court’s first notice proposed to affirm on the basis that assuming without

19 deciding that NMSA 1978, Section 29-2-18 (1979), creates a duty on the state police

                                              2
 1 with regard to the registration of motor vehicles, the immunity granted to Officers

 2 Hayoz and Ryan under the New Mexico Tort Claims Act (Act), NMSA 1978, Section

 3 41-4-4(A) (2001), was not rendered inapplicable under the personal injury or property

 4 damage provisions of NMSA 1978, Section 41-4-12 (1977). [CN 4-5]

 5   {3}   “Our courts have repeatedly held that, in summary calendar cases, the burden

 6 is on the party opposing the proposed disposition to clearly point out errors in fact or

 7 law.” Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683.

 8 Appellant asserts that he lost a significant amount of money as a result of the state

 9 officers’ negligence, and continues to argue that the loss of property constitutes

10 property damage. See State v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421,

11 759 P.2d 1003 (stating that a party responding to a summary calendar notice must

12 come forward and specifically point out errors of law and fact, and the repetition of

13 earlier arguments does not fulfill this requirement). [MIO 2] However, Appellant did

14 not lose actual money or currency, and the loss of property is an economic loss which,

15 as noted in the first calendar notice, is not a type of injury that is specifically waived

16 under the Act. See Valdez v. State, 2002-NMSC-028, ¶ 9, 132 N.M. 667, 54 P.3d 71

17 (concluding that because economic compulsion and constructive fraud claims have not

18 specifically been waived by the Tort Claims Act, the government is immune from suit

19 for these causes of actions). Where a party cites no authority to support an argument,


                                               3
1 we may assume no such authority exists. In re Adoption of Doe, 1984-NMSC-024, ¶

2 2, 100 N.M. 764, 676 P.2d 1329.

3   {4}   For these reasons, and those stated in the first notice of proposed disposition,

4 we affirm the district court’s order dismissing Appellant’s negligence claim as to

5 Officers Hayoz and Ryan.

6   {5}   IT IS SO ORDERED.

7
8                                          TIMOTHY L. GARCIA, Judge


9 WE CONCUR:



10
11 JONATHAN B. SUTIN, Judge



12
13 CYNTHIA A. FRY, Judge




                                              4